

Exhibit 10.1


SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is made and dated as of the December, 15
2011, between Aurora Gold Corp., a Delaware corporation having an address at C/-
Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug, Switzerland (“Aurora”), and
[] (“Creditor”).


WHEREAS, Creditor is due and owed USD $[] for services to the Company;


WHEREAS, the parties are desirous of compromising and settling financial
liability in conjunction with the Consulting Agreement.


NOW, THEREFORE, in consideration of the mutual agreements, promises and
covenants herein, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I.
Settlement and Releases


1. 1. Settlement Payment. Aurora hereby agrees to deliver to Creditor on or
before December 31, 2011, [] shares (the “Registrable Securities”) of its common
stock (the “Settlement Payment”) in full satisfaction of its obligations claimed
to be due and owed to Creditor;


1.2 Mutual Releases. (a) Except with regard to the obligations of Aurora
hereunder and as to any claims arising as a result of a breach of Aurora’s
obligations hereunder, Creditor individually and on behalf of its successors and
assigns, does hereby fully release, remise and forever discharge Aurora and its
respective officers, directors, shareholders, employees, subsidiaries,
attorneys, representatives and agents from any and all debts, obligations,
liabilities, accountings, promises, covenants, agreements, contracts,
controversies, suits, actions, causes of actions, judgments, damages, claims,
demands, in law or in equity, which Creditor ever had, now has, or hereafter
can, shall or may have against them for, upon or by reason of any matter, cause
or thing whatsoever, from the beginning of the world to the date hereof.


(b) Except with regard to the obligations of Creditor hereunder, and as to any
claims arising as a result of a breach of Creditor’s obligations hereunder,
Aurora does hereby fully release, remise and forever discharge Creditor and its
attorneys, representatives and agents from any and all debts, obligations,
liabilities, accountings, promises, covenants, agreements, contracts,
controversies, suits, actions, causes of actions, judgments, damages, claims,
demands, in law or in equity, which Aurora ever had, now have, or hereafter can,
shall or may have against them for, upon or by reason of any matter, cause or
thing whatsoever, from the beginning of the world to the date hereof.


(c) The releases set forth in this Agreement are intended by the parties to
release all claims, whether known, unknown, foreseen, unforeseen, patent or
latent, which one party may have against the other as of the date of this
Agreement. Each party understands and acknowledges the significance and
consequence of such specific intention to release all claims.


(d) Anything herein to the contrary notwithstanding, should Aurora fail to make
the Settlement Payment, the release of Aurora given by Creditor shall be null
and void and of no force and effect.


1.3 (a) The Creditor represents and warrants that is not a “U.S. Person” as
defined in Regulation S of the Securities Act of 1933 (“Regulation S”).
 
 
 

--------------------------------------------------------------------------------

 


(b) Acknowledgement of and Consent to Restrictive Legend. The certificates
representing the shares shall bear the following or similar legend:


“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”


ARTICLE II
General Terms


2.1 Full Information. This Agreement is executed by each party after having
obtained the advice, or being given the opportunity to obtain the advice, of
counsel.


2.2 Entire Agreement. This Agreement constitutes and expresses the entire
agreement between the parties hereto with respect to any of the matters and
things herein provided for and all prior agreements, understandings, obligations
or statements by and between the parties concerning the subject matter hereby
will be merged with and into and be superseded by this Agreement and shall be of
no further force and effect. No modification, amendment or waiver of any
provision of this Agreement, or any consent to any departure by any party from
the terms hereof, shall be effective unless the same be in writing and signed by
all parties hereto.


2.3 Invalidity. If any part of this Agreement, or the application thereof to any
person or circumstance, shall be determined by a court of competent jurisdiction
to be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is determined to be invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law.


2.4 Authority of Person Signing. Each of the parties to this Agreement has full
power and authority to execute, deliver and perform this Agreement, and this
Agreement is the legal, valid and binding obligation of each of the parties
hereto, and is enforceable in accordance with its terms and conditions. The
person executing this Agreement on behalf of a party hereto represents to the
other party that he/she is duly authorized to execute this Agreement.


2.5 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the permitted successors and assigns of each of the parties hereto.


2.6 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed execution page(s) hereof to be
physically delivered to the other party within five days of the execution
hereof, provided that the failure to so deliver any manually executed execution
page shall not affect the validity or enforceability of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2.7 Further Cooperation. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


2.8 Captions, Headings and Gender. Captions and section headings used herein are
for convenience only and are not a part of this Agreement and shall not be used
in construing it. The use of masculine third person singular pronoun in this
Agreement shall be deemed to include the feminine and neuter third person
singular pronoun. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.


2.9 Piggy-Back Registrations. If at any time prior to the expiration of (i)
Aurora shall determine to file with the Commission a Registration Statement
relating to an offering for its own account or the account of others under the
Securities Act of 1933 Act of any of its equity securities (other than on Form
S-4 or Form S-8 or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans), and (ii) there is not then a Registration Statement in effect
with respect to the Registrable Securities, then Aurora shall send to the
Signatory written notice of such determination and, if within fifteen (15) days
after the effective date of such notice, the Signatory shall so request in
writing, Aurora shall include in such registration statement all or any part of
the Registrable Securities the Signatory requests to be registered, except that
if, (i) inclusion of such shares would result in the offering not being Rule 415
Eligible, or (ii) in connection with any underwritten public offering for the
account of Aurora, the managing underwriter(s) thereof shall impose a limitation
on the number of shares of Common Stock which may be included in the
Registration Statement because, in such underwriter(s)' judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then Aurora shall be obligated to include in such Registration
Statement only such limited portion of the Registrable Securities with respect
to which the Signatory has requested inclusion hereunder (i) as would enable the
offering to be Rule 415 Eligible or (ii) as the underwriter shall permit;


2.10 Notice. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section 2.9 prior to 4:30 p.m. (Delaware time) on a
business day, (ii) the business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in the this Agreement later than 4:30 p.m. (Delaware time) on
any date and earlier than 11:59 p.m. (Delaware time) on such date, (iii) the
business day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows or such other address as may be designated in writing
hereafter, in the same manner, by such party.


If to Aurora Gold Corp.:
Aurora Gold Corp.
C/- Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug, Switzerland
Attn: Ross Doyle, CFO
 
 
 

--------------------------------------------------------------------------------

 


If to Creditor:
[]


2.11 Effectiveness. This Settlement Agreement shall not be deemed effective
until executed by both parties hereto.


2.12 Governing Law. The corporate laws of the State of Delaware shall govern all
issues concerning the relative rights of Aurora and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting the City of New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY NOW, THEREFORE, intending to be bound, as of the date
written above, the parties execute this Agreement under seal.


Aurora Gold Corporation
 
(Creditor)
     
By:
   
By:
       
Name: Ross Doyle
 
Name:
Chief Financial Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 
